FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                            DEC 28 2015

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




JONATHON MICHAEL CASTRO,                         No. 12-56829

              Plaintiff - Appellee,              D.C. No. 2:10-cv-05425-DSF

 v.

COUNTY OF LOS ANGELES; LOS                       ORDER
ANGELES SHERIFF’S
DEPARTMENT; CHRISTOPHER
SOLOMON; DAVID VALENTINE,
Sergeant, aka Valentine,

              Defendants - Appellants.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.